DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 27, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan. 27, 2021 was filed after the mailing date of the Notice of Allowance on Jan. 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on Nov. 5, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/513,279 and 15/446,223 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
The rejection of claims 14-20 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on Aug. 4, 2020.
The rejections of claims 14-20 under 35 U.S.C. 102(b) as being anticipated by Lozano et al. (WO 2012/066172; published: May 24. 2012) are hereby withdrawn in response to the Applicants arguments and claim amendments filed on Aug. 4, 2020; specifically with regards to the incorporation of the following limitation in independent claim 14: “wherein the glass is provided as particulates or as fibers”.
	The provisional rejection of claims 14-20 as being unpatentable over claims 1-5, 7, 9-10, 12 and 22-30 of copending Application No. 15/446,223 and over claims 1-20 of copending Application No. 16/513,279 is hereby withdrawn in view of the Terminal Disclaimer filed on Nov. 5, 2020.

Election/Restrictions
Claims 14-21 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on Jan. 10, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-2 and 4-13 is withdrawn.  Claims 1-2 and 4-13, directed to an architectural wall are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Lewis on Nov. 4, 2020.
The application has been amended as follows: 
In the Claims:
Claim 10. In line 2, the phrase “at least one of CuO and” is deleted.
Claim 11. In line 1, “further” is added after the phrase “wherein the glass”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Lozano et al. (WO 2012/066172; of record), teach a composition comprising a copper oxide, a vitreous frit (i.e., the durable phase of the glass), a clay, and at least one metal oxide that is selected from Fe2O3, MnO2, ZnO, CoO, NiO, Cr2O3, ZrO2, CeO2, Al2O3, SiO2 or any of their combinations, wherein the copper oxide is between 5 to 22%, the clay is between 2 to 14%, the metal oxides is between 1 to 10% and the frit is between 50-85%, with respect to the total weight of the composition (limitation of instant claims 14 and 19-20; p. 2). However, it is noted that Lozano et al. teach copper oxide, but do not specifically teach wherein the copper oxide is in the form of Cu2O, which produces Cu1+ ions. Lozano et al. do not teach wherein the architectural wall (e.g., a ceramic tile with the composition above used as a coating on the tile) comprises a glass provided as particulates or as fibers.  Lozano et al. teach that its coating compositions are deposited on the ceramic support and then heat treated (fired) at a temperature between 900 and 1280 °C which forms a glaze.
The prior art is free of any teaching or suggestion of an architectural wall that comprises a carrier and a glass that comprises Cu1+ ions, at least one B2O3, P2O5 and R2O (R = K, Na, Li, Rb or Cs) and SiO2, wherein the glass is provided as particulates or as fibers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617